Case 6:19-cv-00114-JDK-KNM Document 151 Filed 08/25/21 Page 1 of 5 PageID #: 1204




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

 RICHARD SCOTT SHAFER,                      §
                                            §
       Plaintiff,                           §
                                            §
 v.                                         §    Case No. 6:19-cv-114-JDK-KNM
                                            §
 BRYAN COLLIER, et al.,                     §
                                            §
       Defendants.                          §

         ORDER ADOPTING THE REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
        Plaintiff Richard Scott Shafer, a Texas Department of Criminal Justice inmate

  proceeding pro se, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983. The

  case was referred to United States Magistrate Judge K. Nicole Mitchell for findings

  of fact, conclusions of law, and recommendations for disposition.

        Before the Court are Defendant Pedro Olayinka’s motion for summary

  judgment (Docket Nos. 103, 129) and Plaintiff’s motion for summary judgment

  (Docket No. 109). Olayinka seeks summary judgment based on Plaintiff’s failure to

  exhaust administrative remedies. Plaintiff’s motion complains that Defendants in

  this case have failed to meet responsive deadlines. On April 19, 2021, Judge Mitchell

  issued a Report recommending that the Court grant Olayinka’s summary judgment

  motion and dismiss Plaintiff’s claims against him for failure to exhaust

  administrative remedies. The Report recommended that the Court deny Plaintiff’s

  summary judgment motion. Docket No. 142. Plaintiff objected to the Report. Docket

  No. 150.



                                            1
Case 6:19-cv-00114-JDK-KNM Document 151 Filed 08/25/21 Page 2 of 5 PageID #: 1205




          Where a party timely objects to the Report and Recommendation, the Court

  reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28

  U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire

  record and makes an independent assessment under the law. Douglass v. United

  Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

  grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

  ten to fourteen days).

          In his objections to the Magistrate Judge’s Report, Plaintiff raises seven

  arguments that the Court will address in turn.

          First, Plaintiff contends that under the TDCJ Offender Grievance Operations

  Manual and Administrative Directive 03.82, chapter VII (Specialty Grievances),

  “there are no resolutions available that can resolve the issues surrounding the

  deliberate and malicious action / omissions by the Defendant.” Plaintiff argues that

  none of the seven categories listed as specialty grievances addresses the issues in

  this lawsuit, rendering him unable to exhaust his claims administratively.

  Docket No. 150 at 1–2.

          The TDCJ Offender Grievance Operations Manual1 lists seven categories of

  specialty grievances, which require prompt attention or special processing.              See

  Manual at 16–17. Grievances that do not qualify as specialty grievances, including

  allegations of staff denial or interference with an activity, unprofessional staff

  conduct, and behavior that does not fall into any other category, may be submitted as


  1   The manual is available online at https://www.law.umich.edu/special/policyclearinghouse/
      Documents/TX%20Offender%20Grievance%20Manual.pdf.


                                                2
Case 6:19-cv-00114-JDK-KNM Document 151 Filed 08/25/21 Page 3 of 5 PageID #: 1206




  regular grievances. See Manual at 17, 130. Although Plaintiff asserts that there are

  no categories of specialty grievances that fit his complaint, he could have filed

  regular grievances against Olayinka. This objection is without merit.

        Second, Plaintiff objects based on five grievances listed in his file, but not

  available in TDCJ’s imaging system. Docket No. 150 at 2. The grievance numbers of

  the five unavailable grievances show that they were filed in 2019 and 2020. Docket

  No. 129-3 at 2. But Plaintiff’s allegations against Olayinka all occurred in May and

  June 2018. Docket No. 9 at 11–14. Thus, even if these missing grievances addressed

  Olayinka’s alleged conduct, they were all filed well outside TDCJ’s fifteen-day

  window for grievances. See Manual at 18. These tardy grievances could therefore

  not have exhausted his claims as to Olayinka. Johnson v. Johnson, 385 F.3d 503,

  515-19 (5th Cir. 2004) (explaining that grievances that are not processed because they

  do not comply with the prison grievance procedure’s rules—including time limits—do

  not properly exhaust administrative remedies). This objection is without merit.

        Third, Plaintiff objects that the Report ignored his allegation that he was

  confined in a 3x3 cell without food, water, or sanitation for an extended period.

  Docket No. 150 at 2. According to Plaintiff’s complaint, that allegation did not relate

  to Olayinka. Docket No. 9 at 19. Accordingly, this objection is not relevant to the

  Report.

        Fourth, Plaintiff objects to the Report discounting the weight of his pocket

  calendar as summary judgment evidence. Docket No. 150 at 2. Regardless of the

  evidentiary weight of the calendar, it does not mention Olayinka or any of the claims




                                            3
Case 6:19-cv-00114-JDK-KNM Document 151 Filed 08/25/21 Page 4 of 5 PageID #: 1207




  involving him, consistent with Plaintiff’s own acknowledgment that he filed no

  grievances against Olayinka until several months after the incident forming the basis

  of his claims against Olayinka in this lawsuit. Docket No. 142 at 14. Accordingly,

  this objection is without merit.

        Fifth, Plaintiff argues that the exhaustion requirement does not apply

  because of threats of retaliation and the lack of grievance forms available to

  him. Docket No. 150 at 2–3. The problem with this argument is that, despite the

  alleged threats and lack of access to forms, Plaintiff filed seventeen Step One and

  Step Two grievances in May and June 2018, the relevant time period. See Docket

  No. 142 at 6–8 (listing grievances). Accordingly, this objection is without merit.

        Sixth, Plaintiff objects that several of his grievances do not name Olayinka

  because Plaintiff did not know his name at the time. Docket No. 150 at 3. The

  Magistrate Judge’s Report examined each grievance Plaintiff filed in the relevant

  period. None of those grievances relates to Olayinka’s alleged conduct. Docket No. 142

  at 6–8. And Plaintiff’s objections do not cite to any grievance that describes his claims

  against Olayinka in this lawsuit. Further, Plaintiff’s own records, submitted with his

  objections, do not mention any grievances concerning Olayinka’s alleged conduct. See

  Docket No. 150-1. Accordingly, this objection is without merit.

        Seventh, Plaintiff objects that he was not afforded an opportunity to submit

  summary judgment evidence. Docket No. 150 at 3. Not so. Plaintiff was free to

  submit any available summary judgment evidence with his own motion for summary




                                             4
Case 6:19-cv-00114-JDK-KNM Document 151 Filed 08/25/21 Page 5 of 5 PageID #: 1208




  judgment or in response to Olayinka’s motion for summary judgment.           Indeed,

  Plaintiff submitted twenty-six pages of exhibits with his response. Docket No. 133-1.

  This objection is also without merit.

        Having conducted a de novo review of Plaintiff’s objections, the record in this

  case, and the Magistrate Judge’s Report, the Court has determined that the Report

  of the Magistrate Judge is correct, and Plaintiff’s objections are without merit.

  Accordingly, the Court hereby ADOPTS the Report of the Magistrate Judge (Docket

  No. 142) as the opinion of the District Court.     The Court GRANTS Defendant

  Olayinka’s motion for summary judgment (Docket No. 129) and DISMISSES the

  claims against him without prejudice for failure to exhaust administrative remedies.

  Further, the Court DENIES Plaintiff’s summary judgment motion (Docket No. 109).

            So ORDERED and SIGNED this 25th day of August, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                           5
